Citation Nr: 1438992	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lumbosacral strain with L4-S1 degenerative disc disease, L4-L5 and L5-S1 small central disk herniation, and L5-S1 degenerative foraminal stenosis of the lumbar spine (hereinafter "low back disability").



REPRESENTATION

Appellant represented by:	Aaron G. Durden, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2009, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

Following a December 2012 Board decision denying the Veteran's claim for an increased rating, the Secretary of VA and the Veteran's representative filed a Joint Motion for Remand with the Court of Appeals for Veterans Claims (Court).  In the Joint Motion, the parties agreed that the VA examinations of record were inadequate and the Board failed to provide adequate reasons and bases for its denial in light of the perceived inadequacies.  Pursuant to the Joint Motion and the Court's March 2014 Order, the Board will remand the claim for further development.

As noted in the Board's December 2012 decision, there is an outstanding claim to reopen the previously denied claim for entitlement to service connection for left leg radiculopathy that was raised by the record.  It does not appear the RO has taken action on the issue and the Board does not have jurisdiction over it.  The issue is again referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule the Veteran for a VA examination during which a goniometer must be used for range of motion testing.

The Veteran has been service connected for a low back disability since July 1995. In June 2007, he made a claim for an increased rating indicating that he was instructed by his doctor to avoid excessive bending or lifting. The Veteran underwent VA examinations in August 2007, May 2011 and August 2012. In June 2011 and October 2012 statements, the Veteran and his wife indicated their belief that the VA examinations did not accurately reflect the Veteran's range of motion because the VA examiner did not use measuring devices, specifically a goniometer.

In its December 2012 decision, the Board found that there was no indication that the a goniometer was not used.  The parties to the Joint Motion agreed that the Board erred by failing to make a specific credibility finding as to the lay statements that the examiners did not use a goniometer which is defined as "indispensable" by VA regulations.  See 38 C.F.R. § 4.46 ("The use of a goniometer in the measurement of limitation of motion is indispensable in examinations . . .").  Although the regulation does not require use of a goniometer, in light of the lay statements of the Veteran and his wife indicating that his disability is worse than reflected in the VA examination reports, the Board will remand the claim for a new VA examination.  On remand, RO must ensure that the VA examiner uses a goniometer to measure the Veteran's range of motion.

The Board acknowledges the concern of the Veteran's representative that the Veteran was not provided adequate Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the RO's issuance of a Supplemental Statement of the Case in September 2012.  In his October 2013 Brief for Appellant, the representative indicated this was a violation of 38 U.S.C.A. § 5103(A) and 38 C.F.R. § 3.159.  For an increased-compensation claim, section 5103(a) requires that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  As acknowledged in the representative's Brief, notice letters were provided in July 2007 and May 2008.  The May 2008 letter specifically addressed the rating criteria necessary to establish entitlement to an increased rating for a back disability.  In addition, the rating criteria for disabilities of the spine were set forth in the July 2009 Statement of the Case.  VA was not required to again send notice of the same information to the Veteran prior to the issuance of a Supplemental Statement of the Case.  The Board finds that upon review of the record, to include the Veteran's statements in support of claim, he is aware of all that is necessary to establish entitlement to an increased rating and that further notice would be redundant and of no benefit to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of his service-connected low back disability.

The claims file should be made available for review, and the examination report should reflect that such review occurred.

The examiner should perform range of motion testing which MUST be administered with a goniometer.  The fact that a goniometer was used MUST be reflected in the examination report.

Along with reporting range of motion, the examiner should indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.  

The examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes. The examiner should specifically indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.

All objective and subjective symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his low back disability and what impact, if any, those have on his occupational functioning.

3. To help avoid future remand, ensure that all requested actions have been accomplished (to include range of motion measurement using a goniometer) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



